 
SIXTH AMENDMENT TO LOAN AGREEMENT


THIS SIXTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is entered into
effective as of the 1st day of April, 2010, by and among FIFTH THIRD BANK, an
Ohio banking corporation, successor by merger with Fifth Third Bank, a Michigan
banking corporation with its office and principal place of business at 250 West
Main Street, Suite 100, Lexington, Kentucky 40507 (the “Bank"); and MEDPRO
SAFETY PRODUCTS, INC., a Nevada corporation successor by merger to MEDPRO SAFETY
PRODUCTS, INC., a Delaware corporation successor by merger to VACUMATE, LLC, a
Kentucky limited liability company with its principal place of business at 817
Winchester Road, Suite 200, Lexington, Kentucky 40505 (“Borrower”). All
capitalized terms used herein but not otherwise defined herein shall be given
the same meaning assigned to such capitalized terms in the Loan Agreement (as
defined below).


RECITALS:


WHEREAS, the Borrower and the Bank are parties to that certain Loan Agreement
dated as of August 7, 2006, as amended by the First Amendment thereto dated
effective as of March 19, 2007, as further amended by the Second Amendment
thereto dated effective as of June 11, 2007, as further amended by the Third
Amendment thereto dated effective as of September 1, 2007, as further amended by
the Fourth Amendment thereto dated effective as of August 1, 2008 and as further
amended by the Fifth Amendment thereto dated effective as of June 30, 2009 (as
amended, the "Loan Agreement");


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents (as such
term is defined in the Loan Agreement), the Borrower is currently indebted to
the Bank for, among other things, a term loan as evidenced by that certain
Second Amended and Restated Term Promissory Note, dated August 1, 2008, in the
renewed principal amount of Four Million Five Hundred Eighty-Three Thousand
Three Hundred Thirty-Three and 33/100 Dollars ($4,583,333.33) (the “Second
Amended and Restated Term Note”); and


WHEREAS, the Borrower has requested and Bank has agreed to modify certain
covenants as set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.      FINANCIAL COVENANT. (a) From and after the date hereof through and
including September 30, 2010, Borrower shall maintain in its name at all times,
an account with the Bank that contains readily available funds in an amount
greater than or equal to the lesser of (the “Minimum Balance”): (i) $750,000 and
(ii) fifty percent (50%) of the outstanding balance of the Second Amended and
Restated Term Note as of the measurement date and after giving effect to the
monthly payment (assuming it is made).  The foregoing covenant shall be tested
on the 1st Business Day of each calendar month after the monthly payment is made
on the Second Amended and Restated Term Note. An Event of Default shall
automatically occur without prior notice to the Borrower if the account balance
is below the Minimum Balance on a measurement date and the Bank shall be
entitled to exercise its rights and remedies under the Loan Documents, including
but not limited to accelerating the Second Amended and Restated Term Note.


 

--------------------------------------------------------------------------------

 

(b)           From and after October 1, 2010, Borrower shall maintain in its
name at all times, an account with the Bank that contains readily available
funds in an amount greater than or equal to the outstanding balance of the
Second Amended and Restated Term Note.  The foregoing covenant shall be tested
on the 1st Business Day of each calendar month after the monthly payment is made
on the Second Amended and Restated Term Note. An Event of Default shall
automatically occur without prior notice to the Borrower if the account balance
is below the outstanding balance of the Second Amended and Restated Term Note on
a measurement date and the Bank shall be entitled to exercise its rights and
remedies under the Loan Documents, including but not limited to accelerating the
Second Amended and Restated Term Note.


2.      SECURITY FOR INDEBTEDNESS. The Indebtedness evidenced by the Second
Amended and Restated Term Note shall continue to be secured by the Security
Documents and the Collateral, as defined in the Loan Agreement, as hereby
amended. In addition, simultaneous with the execution of this Amendment,
Borrower shall execute and deliver to the Bank a Security Agreement (the
“Collateral Assignment Agreement”) pursuant to which the Borrower confirms the
Bank's existing security interest with respect to the Debtor's rights to payment
under those certain Medical Supply Manufacturing Agreements, each dated
effective as of July 15, 2008, by and between the Borrower and Greiner Bio-One
GmbH, an Austrian Company (the “Pledged Contracts”).  Borrower covenants and
agrees that it will not change the payment terms set forth in the Pledged
Contracts, terminate the Pledged Contracts or otherwise make any material
modifications to the Pledged Contracts without the prior written consent of the
Bank.  It shall be deemed an immediate Event of Default under the Loan Agreement
and other Loan Documents if the Borrower violates the foregoing covenant.


3.      REPRESENTATIONS AND WARRANTIES.  Borrower reiterates as of this date all
representations and warranties contained in the Loan Agreement, each of which
shall be deemed to be continuing warranties and representations until such time
as all Debt evidenced by the Loan Agreement and other Loan Documents, as hereby
amended, shall have been paid in full and Borrower has no further liability to
Bank.


4.      COVENANTS.  Borrower agrees that all covenants contained in the Loan
Agreement and the other Loan Documents, as hereby amended, are and hereafter
shall be binding upon Borrower until payment in full of all obligations to Bank
under the Loan Documents, unless otherwise consented to in writing by Bank.


5.      NO DEFENSES OR SETOFFS; RELEASE.  There are no defenses, credits, or
setoffs to the payment of the Debt evidenced by the Second Amended and Restated
Term Note or the other Loan Documents or the enforceability of the Second
Amended and Restated Term Note or the other Loan Documents against Borrower, nor
are there any claims, actions or causes of action which could be asserted
against the Bank relating to the transactions evidenced by the Second Amended
and Restated Term Note, the Loan Agreement, this Amendment, the other Loan
Documents or the transactions relating thereto. The obligations described
herein, in the Second Amended and Restated Term Note and in the other Loan
Documents are absolute and non-contingent. Borrower acknowledges and agrees
that: (a) such Borrower has no claim or cause of action against the Bank or any
Affiliate of Fifth Third Bancorp (or any of their directors, officers,
employees, or agents) (collectively, the “Bank Released Parties”); and (b) each
Bank Released Party has heretofore properly performed and satisfied in a timely
manner all of such party’s obligations to Borrower.  Bank wishes, and Borrower
agrees, to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances, or matters would impair or otherwise adversely affect
Bank’s rights, interests, collateral security, or remedies.  Therefore,
Borrower, on behalf of itself and all of its successors, heirs and assigns and
any and all other entities and persons claiming rights through such Borrower,
unconditionally releases, acquits, and forever discharges each Bank Released
Party and their successors and assigns, (collectively, the “Dischargees”) from
(i) any and all liabilities, obligations, duties, or indebtedness of any of the
Dischargees to Borrower, whether known or unknown, arising prior to the date
hereof, and (ii) any and all claims, offsets, causes of action, suits, or
defenses, whether known or unknown, which Borrower might otherwise have against
any of the Dischargees on account of any condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance, or matter of any kind which existed, arose or occurred at any time
prior to the date hereof.

 
2

--------------------------------------------------------------------------------

 


6.      GOVERNING LAW.  This Amendment shall be governed by and construed and
enforced in accordance with the substantive law of the Commonwealth of Kentucky.


7.      COUNTERPART EXECUTION.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument.  Delivery of an executed counterpart
of the signature page to this Amendment by facsimile shall be effective as
delivery of a manually executed counterpart of this Amendment, and any party
delivering such an executed counterpart of the signature page to this Amendment
by facsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Amendment to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability, or binding effect of this Amendment.


8.      FUTURE NEGOTIATIONS.  The Borrower acknowledges and agrees that (i) the
Bank has no obligation whatsoever to discuss, negotiate or to agree to any
restructuring of the Second Amended and Restated Term Note, or any modification,
amendment, restructuring or reinstatement of the other Loan Documents; (ii) that
if there are any future discussions among the Bank and the Borrower concerning
any such restructuring, modification, amendment or reinstatement, then no
restructuring, modification, amendment, reinstatement, compromise, settlement,
agreement or understanding with respect to the Second Amended and Restated Term
Note, the other Loan Documents, the Collateral or any aspect thereof, shall
constitute a legally binding agreement or contract or have any force or effect
whatsoever unless and until reduced in writing and signed by authorized
representatives of the parties to be bound, and that none of the parties hereto
shall assert or claim in any legal proceedings or otherwise that any such
agreement exists except in accordance with the terms of this Section.


9.      FEES AND EXPENSES OF BANK.  Borrower agrees to pay, or cause to be paid,
and save Bank harmless against liability for the payment of, all reasonable
out-of-pocket expenses, including reasonable counsel and attorneys fees,
incurred by Bank (a) relating to the negotiation, preparation and administration
of this Amendment, any requested amendments, waivers, consents or other matters
with respect to the Loan or any future transactions between Borrower and the
Bank; (b) in defending against or otherwise responding to any claims by Borrower
against Bank or any dispute between Borrower and Bank with respect to this
Agreement or in any way connected with or related or incidental to the dealings
of the parties hereto or any of them with respect hereto, in each case whether
sounding in contract or tort or otherwise; and (c) in connection with the
enforcement of this Amendment or any of the other Loan Documents and in the
collection of the obligations evidenced thereby.


10.    JURY WAIVER. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY
RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING HEREUNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (b) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY
RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 
3

--------------------------------------------------------------------------------

 


11.    VENUE; JURISDICTION. The parties agree that the sole proper venue for the
determination of any litigation commenced by Bank against Borrower or by
Borrower against Bank on any basis shall be in a court of competent jurisdiction
which is located in Fayette County, Kentucky, and the parties hereby expressly
declare that any other venue shall be improper and Borrower expressly waives any
right to a determination of any such litigation against Bank by a court in any
other venue.  Borrower further agrees that service of process by any judicial
officer or by registered or certified U.S. mail shall establish personal
jurisdiction over such Borrower, who waives any rights under the laws of any
state to object to jurisdiction within the Commonwealth of Kentucky.  Provided,
however, nothing contained in this section shall prevent Bank from bringing any
action or exercising any rights against any security or against Borrower within
any other state, where proper jurisdiction exists.  Initiating such proceedings
or taking such action in any other state shall in no event constitute a waiver
of the agreement contained herein that the laws of the Commonwealth of Kentucky
shall govern the rights and obligations of the parties hereunder or of the
submission herein made by Borrower to personal jurisdiction within the
Commonwealth of Kentucky.  The aforesaid means of obtaining personal
jurisdiction and perfecting service of process are not intended to be exclusive,
but are cumulative and in addition to all other means of obtaining personal
jurisdiction and perfecting service of process now or hereafter provided by the
laws of the Commonwealth of Kentucky or by any other state in an action brought
by Bank in such state


12.    LIMITED EFFECT OF AMENDMENT.  Except as specifically amended herein or in
the other documents executed in connection with this Amendment, the terms and
conditions of the Loan Agreement, the Loan Documents, and all other existing
agreements between the parties are unaffected by this Amendment and shall
continue to be binding upon Borrower and Bank.


[Signature Page Follows]


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment to Loan Agreement
as of the day, month and year first above written.


 
FIFTH THIRD BANK
an Ohio banking corporation
 
By: /s/ Patrick Bunting
Name: Patrick Bunting
Title: Vice President
 
MEDPRO SAFETY PRODUCTS, INC.,
a Nevada corporation
 
By: /s/ Marc T. Ray
Name: Marc T. Ray
Title: Vice President Finance and Chief Financial Officer
 
5

--------------------------------------------------------------------------------

